DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant's election with traverse of Group VII (claims 10-12) in the reply filed on 06/29/2022 is acknowledged. The cancellation of claim 12, rendering the species election moot, is also acknowledged. The traversal is on the grounds that claim 1 was amended to incorporate the subject matter of claim 9 and that it would not pose an undue burden. Further, the applicant argues that the present claims all relate to fusion proteins comprising: a) a dimerization-dependent nuclease domain and b) a DNA-binding domain (DBD). These arguments are not found persuasive. Groups I-XXI are classified separately and present different and distinct variants of nuclease domains, amino acid linkers, and DNA-binding domains, which require separate searches. Further, applicant’s assertion that all claims relate to a single inventive concept is not germane to the rationale of the US restriction dated 4/29/2022, as it is only relevant to Unity between Inventive groups in a 371 national stage of a PCT application. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-8 and 13-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/29/2022.
Accordingly, claims 1, 10 and 11 will be examined.
Priority
This application claims benefit to provisional application No. 62/800,000 filed on February 01, 2019. All claims of the instant application, filed on January 31, 2020 will receive the effective filing date of February 01, 2019.

Specification
The use of the terms REBASE [p. 35, line 28]; Lonza 4d nucleofection kits [p.43, line 30]; Agencourt DNAdvance Genometic DNA Isolation Kit [ p. 44, line 5]; Qiaxcel [p.44, line 21], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification and withdrawn claims are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
Amended claims inserting the required sequence identifiers.
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Objections
Claim 1 is objected to because of the following informalities: (a) “ generates3’ ” should read “generates 3’ ” and (b) “DNA-binding domain (DBD)” on line 1 is repetitive and can be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is a rejected under 35 U.S.C. 103 as being unpatentable over Kühn et al. US2014/0304847. 
Regarding claim 1, Kühn et al. teach a fusion (protein) (poly)peptide comprising a DNA-binding domain (DBD) and a nuclease domain [ p.7, paragraph 0045, lines 14-16], wherein the nuclease is a type II S endonuclease such as AcuI [p.7, paragraph 0045, lines 9, 11].
It would have been obvious to a person of ordinary skill in the art, before the effective filing date to use AcuI, as Kühn et al. suggest. Considering Kühn et al. teach a family of type II S endonucleases suitable for DBD fusion, it would have been within the technical grasp of a person of ordinary skill in the art to choose AcuI from the finite number of identified nucleases in the disclosed group. 
Claims 1, 10 and 11 are a rejected under 35 U.S.C. 103 as being unpatentable over Kühn et al. US2014/0304847 in view of Samuelson et al. US7,011,966. 
Regarding claims 1, 10, and 11, Kühn et al., as stated above, teach a fusion (protein) (poly)peptide comprising a DNA-binding domain and a nuclease domain [ p.7, paragraph 0045, lines 14-16], wherein the nuclease is a type II S endonuclease such as AcuI [p. 7, paragraph 0045, lines 9, 11]. However, Kuhn et al. do not teach the nuclease domain of AcuI with an amino acid sequence that has at least 80% identity to SEQ ID NO: 5; nor do they teach a sequence with at least 80% identity to SEQ ID NO: 4. Note, residues 1-199 of SEQ ID NO: 5 align with residues 2-200 of SEQ ID NO 4. 
Samuelson et al. teach an AcuI endonuclease gene sequence and an encoded amino acid sequence, as SEQ ID NO: 4 [column 4 line 54-56; column 25-31], that is a 100% and 99.9% match to SEQ ID Nos: 5 and 4, respectively. 
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date, to modify the fusion protein, as taught by Kühn et al., with the AcuI endonuclease sequence of Samuelson. One of ordinary skill in the art would have been motivated to do so because Samuelson et al. suggest that purified restriction endonucleases are useful tools for creating recombinant DNA molecules [column 3, lines 16-18]. AcuI cleavage generate a 2-base 3’ (overhang) cohesive end [column 3, lines 24-26], and upon using purified AcuI to cleave lamda DNA, complete digestion was observed [column 3, lines 41-43]. There would have been a reasonable expectation of success to combine the teachings of Kühn et al. and Samuelson et al. because both references are in the same field of endeavor of modifying genes.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32 and 36 of copending Application No. 17/331,551 in view of Kühn et al 2014/0304847. 
Claim 32 of Joung ‘551 recites a composition comprising a nuclease that induces DSBs, the nuclease comprising a fusion protein (line 2), wherein the fusion protein is selected from the group consisting of hGem-FokI-dCas9, hGem-mAG-FokI-dCas9, FokldCas9-hGem, FokI-dCas9- hGem-mAG, hGem- dCas9-FokI, hGem-mAG-dCas9-Fokl, dCas9-FokI-hGem, or dCas9-FokI- hGem-mAG (claim 36, lines 1-2, 5-7). 
The claims of Joung ‘551 lack the nuclease domain comprising an AcuI nuclease or an isoschizomer of AcuI nuclease, however Kuhn et al. disclose FokI and AcuI, as type II S endonucleases [p.7, paragraph 0045, lines 8, 11] that determine the distance of the cleavage site to the DNA binding site of the fusion (poly)peptide [paragraph 0045, lines 18-20] 
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date, to have modified the composition of Joung ‘551 by interchanging FokI with AcuI, as Kühn et al. suggests, to control the cleavage site. 
This is a provisional nonstatutory double patenting rejection.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen, J. S., Dagdas, Y. S., Kleinstiver, B. P., Welch, M. M., Sousa, A. A., Harrington, L. B., ... & Doudna, J. A. (2017). Enhanced proofreading governs CRISPR–Cas9 targeting accuracy. Nature, 550(7676), 407-410.
Evans (2008) Restriction digest screening facilitates efficient detection of site-directed mutations introduced by CRISPR in C. albicans UME6
Guha, T. K., Wai, A., & Hausner, G. (2017). Programmable genome editing tools and their regulation for efficient genome engineering. Computational and structural biotechnology journal, 15, 146-160.
Huimin et al JP 2003061694
Lundin S, Jemt A, Terje-Hegge F, Foam N, Pettersson E, Käller M, Wirta V, Lexow P, Lundeberg J. Endonuclease specificity and sequence dependence of type IIS restriction enzymes. PLoS One. 2015 Jan 28;10(1):e0117059. doi: 10.1371/journal.pone.0117059. PMID: 25629514; PMCID: PMC4309577
Meng et al. 2008 “Targeted gene inactivation in zebrafish using engineered zinc finger nucleases”
Pham et al. 2017/0145492 A1
Spisák, S., Lawrenson, K., Fu, Y. et al. CAUSEL: an epigenome- and genome-editing pipeline for establishing function of noncoding GWAS variants. Nat Med 21, 1357–1363 (2015). https://doi.org/10.1038/nm.3975

Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY C BREEN whose telephone number is (571)272-0980. The examiner can normally be reached M-R 8:30-4:30, Every Other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/KIMBERLY C. BREEN/Examiner, Art Unit 1657